Supreme Court
OF THE TERM OF SEPTEMBER IN THE YEAR, ONE THOUSAND, EIGHT HUNDRED & TWENTY FOUR.
Michigan to wit:
Robert A. Forsyth, administrator on the estate of Robert A. Forsyth deceased, claims & demands against William Gilkinson, Robert Gillespie & George Moffatt, Executors of the will of Richard Pattinson deceased, George Jacobs and James Gordon, agents to said executors, Stephen Mack, claimant, James Williams, Abraham C. Canniff & Voltaire Spalding Tenants, a certain Tract or parcel of Land with the appurtenances lying and *733being in the City of Detroit, & County of Wayne in Said Territory, and meted & bounded as follows, to wit; Situated as aforesaid, and known and designated on the map or plan of Said City of Detroit as Lot number eighteen, and part of Lot number seventeen, in Section number Three, and bounded & described as follows, towit; — Beginning at the North western Corner of Lot number eighteen, in Section number three, according to the map or plan of the aforesaid City, thence along Jefferson Avenue north, sixty degrees East, seventy six feet, & five tenths of a foot; — thence South, twenty four degrees, thirty minutes East, to the Southern boundary of Lot number seventeen; — thence South, sixty degrees West, to the South western Corner of Lot number eighteen; thence north, thirty degrees west, to Jefferson Avenue, Containing by estimation, seven thousand, two hundred feet, be the Same more or less; — also, those Certain tracts or parcels of ground, lying and being in the aforesaid City, and known & designated on the map or plan thereof, as part of Lots numbered thirty seven & thirty eight, in Section number Three aforesaid, and bounded and described as follows towit; — Beginning at the north westerly Corner of Lot number thirty seven, in Section number three, according to the plan Aforesaid; — thence north sixty degrees East, sixty five feet and five tenths of a foot: ■— thence South, twenty four degrees twenty minutes East, twenty feet & two tenths of a foot; thence South, thirty degrees East, sixty feet to Wood-bridge Street; thence South, sixty degrees west, along said Street, sixty three feet to the South western Corner of Lot number thirty eight; — thence North, thirty degrees west, to the place of beginning, Containing by estimation, five thousand & fifty two feet, & eight tenths of a foot, be the Same more or less: — And hereupon the Said Robert A. Forsyth says that he has right to have the Said tracts & parcels of Land, with the appurtenances, & offers proof that such is his right. —• The said plaintiff further claims of said Defendants One thousand dollars damages, for that the Said Defendants unlawfully entered on the Same, have possessed used & occupied the Same, and have received the intervening profits thereof
Larned & Cole for plff
Wayne ss.
The above named plaintiff puts in his place Charles Larned and Henry S. Cole his Attorneys against the above-named Defendants, in an action of Right.